Robinson, J.
(dissenting). The complaint is based on mere theory and conjecture concerning the value of mineral rights contained in conveyances of certain land, but the complaint does not contain a covenant that such mineral rights have any value whatever. The principle is the same as if the reservation had been of mineral located a hundred miles below the surface of the earth, only that in the latter case it would appear to a certainty that the reservation was of no value. In this case the reservation may or it may not be of any value. There is neither averment, presumption, or proof of value. Hence the court properly directed a verdict for the defendant.
In August, 1910, the Northwestern Improvement Company conveyed the land in question and other lands to Karl Heihn, Sr., by warranty deed, recorded November, 1910, reserving all coal and iron upon or in the land. In June, 1914, Karl Heihn, Sr., conveyed the land to Karl Heihn, Jr. In February, 1918, Karl Heihn, Jr., and wife conveyed to Beulah Coal & Mining Company all deposits and mines of coal on a part of the land. The deed contained a general warranty of title to the land and of quiet and peaceable possession. The Beulah Coal & Mining *657Company reorganized and took a new name, to wit, the Beulah Coal Mining Company, and it conveyed to itself by its new name the mineral rights in the land, though, of course, nothing was paid for the conveyance. Then, for a failure of title and a failure of quiet possession, this suit is brought to recover $1,200 as the price of the mineral rights to 120 acres of land. But there is no proof showing a failure of quiet possession, no proof showing any coal or iron in or upon the land, no proof to show actual damages. True in an ordinary deed of real property the detriment caused by the failure of title or quiet possession is presumed to be the consideration paid. Comp. Laws, § 7141. But this is not a conveyance of land. It is merely a right to go upon certain land to explore it and to take and carry away any coal that may perchance be found. The statute applies to an ordinary conveyance of land which the purchaser has an opportunity to see and to agree upon its value. And so-the principle should apply to a transfer of personal property, but not to a mere chance in a lottery or anything which may or may not exist. For aught that appears from the proof and pleading, the deed under which plaintiff claims may not convey any property. There may not be a pound of coal on or in the land, and if there is any coal it may be such that it would not pay to mine it.
In such a case the burden is on the plaintiff to aver and prove actual damages. The action should be dismissed without prejudice.